ORDER
JOHN MINOR WISDOM, Chairman.
It appearing that all parties to the actions listed on the attached Schedule A agree on the desirability of transferring the actions pending in the Eastern District of Louisiana and in the Northern District of Georgia to the Northern District of Oklahoma for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions pending in that district before the Honorable H. Dale Cook, and the Panel having found upon consideration of the papers submitted that these actions involve common questions of fact and that transfer will serve the convenience of the parties and their witnesses and promote the just and efficient conduct of this litigation,
It is ordered that the actions listed on the attached Schedule A and pending in the Eastern District of Louisiana and in the Northern District of Georgia be, and the same hereby are, transferred to the Northern District of Oklahoma and, with the consent of that court, assigned to the Honorable H. Dale Cook for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions pending in that district and listed on Schedule A.
SCHEDULE A
Northern District of Georgia
Factory Outlet Shoes of Georgia, Inc. v. Palizzio, Inc. Civil Action No. C-75-1455A
Northern District of Oklahoma
Factory Outlet Shoes of Southroads, Inc. v. Palizzio, Inc. No. 74-C-155
Factory Outlet Shoes of Oklahoma, Inc. v. Palizzio, Inc. Civil Action No. 75-C-323
Eastern District of Louisiana
Factory Outlet Shoes of Lakeside, Inc. v. Palizzio, Inc. Civil Action No. 75-2331
Factory Outlet Shoes of New Orleans, Inc. v. Palizzio, Inc. Civil Action No. 75-2330